 In the Matter of KMYR BROADCASTING COMPANY,EMPLOYERandWILLIAM T.BUTTERFIELD,PETITIONERandDENVERLOCAL,AMERICANFEDERATION OF RADIO ARTISTS, UNIONCase No. 30-RD'-17.-Decided August 30, 1990DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Clyde F. Waers,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner asserts that the Union 1 no longer represents cer-tain employees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:OnApril 29, 1949,the Union, having won a consent election, wascertified as the exclusive bargaining representative of the employeesinvolved herein.2Thereafter, the Employer and the Union, onApril.28, 1950,executed a collective bargaining contract, effective May 1,1950,3 to extend for an original period of 8 months and providingautomatic renewal for 1-year periods unless terminated by eitherparty serving at least 60 days' written notice prior to any anniversarydate.The petition herein was. filed on April 26, 1950.IAlthoughservedwith a notice of hearing, the Union did not participate in theproceeding.zCase No. 30-RC-182.The recordshowsthat the contractwas intended to be made effective on May 1, 1950,but, asoriginallyexecuted,was mistakenly made retroactively effectiveto January. 1,1950.This mistake,however, was corrected by the parties on May 10, 1950, by anamendment to thecontract.91 NLRI3 No. 15.91 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs the present contract was executed before the expiration of thecertification year and was made effective almost immediately, we findthat this agreement constitutes a bar to a_ present determination ofrepresentatives.4Accordingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.4 SeeCentral California Ice Company and Valley Ice Company,d/b/a Reedley IceCompany,85 NLRB. 1205.